Citation Nr: 1530847	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to the receipt of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, D.D., and J.D.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The appellant had military service from May 1984 to May 1986.  The DD Form 214 reflects that the appellant was discharged for bad conduct due to conviction by Special Court-Martial.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 administrative decision by the VA Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the appellant testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the proceeding is associated with the claims file.    

The issue on appeal was originally characterized as whether new and material evidence has been received to reopen the issue as to whether the character of the appellant's discharge from service was a bar to receipt of VA benefits.  In this respect, a March 2010 administrative decision determined that the appellant's character of discharge was a bar to VA benefits.  The evidence before the Agency of Original Jurisdiction (AOJ) at the time of the March 2010 administrative decision included service medical treatment records and records of the facts and circumstances surrounding his discharge.   A letter was received by VA in April 2011 with respect to the appellant's psychiatric disability and correspondence from the appellant, including an application for VA pension and benefits, was received in April 2011, more than one-year after notification of the March 2010 administrative decision.  However, the appellant's entire personnel file was requested in January 2012 and additional service personnel records were associated with the claims file subsequent to the March 2010 administrative decision.  The additional service personnel records are relevant to the matter at hand regarding whether the appellant was insane at the time that he committed the offenses for which he received a bad conduct discharge.  38 C.F.R. § 3.354(a) (2014).  As a result, the issue of whether the character of the appellant's discharge from service was a bar to receipt of VA benefits will be considered de novo without the requirement of the receipt of new and material evidence.  See 38 C.F.R. § 3.156(c) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The appellant contends that his bad conduct discharge from military service should not be a bar to receipt of VA benefits.  He reported that his conviction by special court martial for the use of hashish, the basis of the bad conduct discharge from military service, was due to self-medication.  He stated that he witnessed a helicopter crash and served with a combat unit and needed to use drugs so that he would not be a danger to himself or others.  The appellant submitted voluminous records and letters from private physicians noting his long history of psychiatric illness, to include statements that symptoms can exist for years prior to a formal diagnosis of a psychiatric disability.  The evidence also contains court records and counseling records dated prior to entrance into military service which reflect the use of drugs and the existence of behavioral problems.     

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

VA regulations provide that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  Rather, insane behavior is defined as a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others. VAOPGCPREC 20-97.  In effect, the person is rendered incapable of managing himself or his affairs, which is a concept akin to the level of incompetency generally supporting appointment of a guardian.  VAOPGCPREC 20-97.  

In this case, the Board finds that a remand is necessary to obtain a VA opinion to determine whether the appellant was insane according to VA regulations at any time the offenses occurred during his period of military service which led to his bad conduct discharge.  

During his period of military service, the appellant was tried by Special Court-Martial and found guilty of violating Article 112a for use of hashish at diverse times on or about January 1, 1985 to on or about July 12, 1985.  Service personnel records showed that the appellant was sentenced to confinement for 31 days, forfeiture of $413.00, and reduction to grade of Private, E-1.  As noted above, the appellant has indicated that his mental capacity during military service caused him to use drugs to medicate himself.  While "insanity" as defined by VA regulations is not identical to a psychiatric diagnosis or illness, the Board finds that the evidence presented is sufficient to warrant a VA opinion to address whether the appellant was insane at the time of his military service when the offenses took place.  See Gardner v. Shinseki, 22 Vet. App. 415 (2009); Beck v. West, 13 Vet. App. 535, 539 (2000); Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991) (holding that the Board "must consider only independent medical evidence to support [its] findings rather than provide [its] own medical judgment in the guise of a Board opinion").  



Accordingly, the case is REMANDED for the following action:

1.  Send the appellant VA Forms 21-4142 to complete with respect to any relevant private medical treatment records and should be asked to identify any relevant VA treatment that is not already associated with the record.  The notice letter should advise the appellant that the most relevant evidence is that which is dated during his military service and/or proximate to his period of military service because the issue is whether the appellant was insane at the time he committed the offenses for which he received the bad conduct discharge.  38 C.F.R. § 3.354(b).

2.  Following completion of the above development and any other development deemed necessary, schedule the appellant for a VA examination with a suitably qualified VA examiner.  The claims file must be available to and reviewed by the examiner.

The examiner is requested to offer an opinion as to whether the appellant was insane at the time of his in-service offenses leading to a bad conduct discharge, as defined by 38 C.F.R. § 3.354(a).  The purpose of the examination is to determine whether the appellant was "insane" as defined by 38 C.F.R. § 3.354(a) during the time when he committed the acts that led to his bad conduct discharge from service.

The examiner is advised that 38 C.F.R. § 3.354(a) provides that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or, who interferes with the peace of society; or, who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

The examiner should consider the lay statements addressing the appellant's symptoms and behavioral changes during and after military service and the appellant's statements, to include his belief that he used drugs to cope with witnessing a helicopter crash and being part of a combat unit.  

In addition, the examiner should address the significance, if any, of any diagnosis of personality disorder and other psychiatric diagnoses.  The examiner is advised that a substance abuse disorder and personality disorder are not considered to meet the definition of insanity.  VAOPGCPREC 20-97.

The examiner must provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

3.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the appellant and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




